Citation Nr: 1630745	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) or gastrointestinal reflux disease (GERD).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals, gunshot wound (GSW) with left foot plantar fasciitis and fracture of the left fifth toe with asymptomatic scar. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1970 to January 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008, August 2009, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for an increased disability rating for GSW residuals (also claimed as a leg condition) was received in September 2007.  The June 2008 rating decision, in pertinent part, denied an increased disability rating in excess of 0 percent for residuals, GSW, fracture left fifth toe with asymptomatic scar.  A claim for service connection for a sleep disorder was received in May 2009.  The August 2009 rating decision denied service connection for a sleep disability.  

The issues of service connection for a sleep disorder and an increased disability rating for GSW residuals with left foot plantar fasciitis and left fifth toe fracture with asymptomatic scar were previously before the Board in June 2010, November 2012, and February 2014, at which time these issues were remanded for further development.  The May 2015 rating decision granted a 10 percent increased disability rating for GSW residuals with left foot plantar fasciitis and left fifth toe fracture with asymptomatic scar effective September 14, 2007 (the day the increased rating claim was received by VA).  
  
In a September 2015 decision, the Board, in pertinent part, denied (1) an increased disability rating in excess of 10 percent for GSW residuals with left foot plantar fasciitis and left fifth toe fracture with asymptomatic scar, (2) a separate compensable disability rating for the left foot scar, and (3) service connection for a sleep disorder.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court partially vacated the Board's September 2015 decision pursuant to a March 2016 Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of a separate disability rating for the left foot scar.  

The issues of initial disability ratings for PTSD and GERD in excess of 30 percent and 10 percent, respectively, were previously before the Board in June 2010, November 2012, March 2015, and September 2015.  Most recently, in September 2015, these issues were remanded for further development.  These issues are still undergoing development at the agency of original jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them at this time.    

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the AOJ.  This issue was previously referred by the Board in November 2012, March 2015, and September 2015, but it still does not appear that this issue has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The AOJ is directed that it must adjudicate the issue of service connection for tinnitus. 

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Sleep Disorder 

With respect to the issue of service connection for a sleep disorder, the parties to the March 2016 Joint Motion for Partial Remand requested that the Court vacate the September 2015 Board decision on the basis of agreement that the Board failed to address the Veteran's statements that he had insomnia, as opposed to sleep apnea, or to explain why additional medical testing was not required to determine the nature of the claimed sleep disorder.  The parties noted that, while a May 2015 VA examiner, noted that the Veteran was not claiming he had sleep apnea, but rather that he had insomnia, the VA examiner did not make a specific diagnosis as to the underlying cause of the asserted sleep apnea.

In the March 2015 remand instructions, the Board specifically directed the VA examiner to opine whether the Veteran had a diagnosed sleep disorder other than that encompassed by the criteria for a diagnosis of PTSD and, if so, whether any separately diagnosed sleep disability was incurred in or caused by service or caused or aggravated by a service-connected disability.  When VA undertakes to obtain an examination, it must ensure that the examination is adequate.  Barr v. Nicholson,	 21 Vet. App. 303, 312 (2007).  The Board finds that it is not clear from the evidence of record whether the Veteran has a separate sleep disorder or if the reported symptoms of insomnia are attributable to the service-connected PTSD and the May 2015 VA examination report was not responsive to the Board's prior remand instructions.  As such, the Board finds that an additional VA medical opinion is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Increased Rating for GSW Residuals

With respect to the issue of an increased disability rating in excess of 10 percent for GSW residuals, the parties to the March 2016 Joint Motion for Partial Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board did not address favorable evidence, specifically a May 2014 VA examination report, tending to show that the Veteran had decreased range of motion during flare-ups, which was relevant to the Board's finding that the Veteran's range of motion was within normal limits.  

Pursuant to November 2012 Board remand instructions, the Veteran was afforded a VA examination in May 2014 to assist in determining the severity of the service-connected GSW residuals.  The remand instructions directed that range of motion testing should be conducted, and if possible, the VA examiner should report (in degrees) the point in range of motion testing where motion was limited by pain.  The VA examiner was asked to opine as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups. 

At the May 2014 VA examination, the Veteran reported a scar in the arch of the left foot secondary to the GSW that limits his ability to flex the left foot.  The Veteran reported difficulty with climbing stairs/ladders and constant left foot pain.  The Veteran reported flare-ups impacting the function of the left foot with the most limiting factor being range of motion during he avoided activities involving putting pressure on the left foot.  

The May 2014 VA examiner noted that left foot pain was noted upon physical examination but did not contribute to functional loss because the Veteran was able to walk and stand without limitation during the examination.  The VA examiner noted left foot pain on movement and on weight-bearing, but noted no pain, weakness, fatigability, incoordination, or any other functional loss that significantly limits functional ability during faire ups or when the foot is used repeatedly over a period of time.  The May 2014 VA examination does not indicate that range of motion testing was performed (as requested by the Board remand instructions) and also did not opine as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including on repetition or during flare-ups.  

Further, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing was conducted at the May 2014 VA examination or that it was compared to measurements from the opposite (right) undamaged joint.  As such, the Board is remanding for further VA examination.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected GSW residuals with left foot plantar fasciitis and left fifth toe fracture with asymptomatic scar and the etiology of the claimed sleep disorder.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The examiner should offer the following opinions with supporting rationale:

A.  Sleep Disorder 

Does the Veteran have a currently diagnosed sleep disability?  The VA examiner should note and discuss whether the Veteran's reported insomnia is a symptom of the service-connected PTSD or a separate disability.  

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disability was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disability was caused by the service-connected PTSD or GERD?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disability was aggravated (chronically worsened in severity beyond a natural progression) by the service-connected PTSD or GERD?

B.  GSW Residuals 

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and right feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the left foot disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the lumbar spine disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


